Citation Nr: 0031410	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  95-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right tibia and fibula fracture with tender callus 
formation and nontender scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
June 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In July 1997, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.

The Board observes that, during the pendency of his claim, 
the veteran repeatedly attributed increased right ankle 
disability to nerve impingement.  The Board would point out, 
in this regard, that service connection for nerve impingement 
of the right ankle was denied by the RO in an unappealed June 
1990 decision.  In the December 1999 supplemental statement 
of the case, the RO noted this and requested that, within 60 
days, the veteran clarify his intent to seek reopening of the 
previously denied claim.  However, later dated records in the 
claims file suggest that the veteran moved and may not have 
been able to timely respond to the RO's deadline.  Thus, in 
the interest of fairness and due process, the RO may also 
wish to contact the veteran's service representative as to 
this matter.


FINDINGS OF FACT

1. The veteran's residuals of a fractured fibula and tibia of 
the right leg with tender callus formation are manifested 
by subjective complaints of instability and pain with 
slight limitation of motion of the right ankle and a 
disability productive of no more than slight impairment.

2. The veteran has a scar over the tibia fibular fracture 
area in the mid third of his right leg that is not shown 
to be adherent and that is tender and painful on objective 
demonstration.


CONCLUSIONS OF LAW

1. The criteria for a separate 10 percent evaluation for a 
superficial scar over the tibia fibular fracture area in 
the mid third of the right leg have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991) amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2000).

2. The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula with 
tender callus formation (other than a scar of the mid 
third of the right leg) have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.103, 4.3, 4.7, 4.14, 4.40, 
4.71a, Diagnostic Code 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for residuals of a 
right tibia and fibula fracture with tender callus formation 
and a nontender scar.  The Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, that applied to all pending claims 
for VA benefits and that provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. o. 106-475, § 3(a), 114 Stat. 
2096, __(2000) (to be codified at § 5103A).  In the instant 
case, the Board finds that the RO complied with the 
requirements of the statute.  All relevant evidence 
identified by the veteran was obtained and considered.  In 
addition, the veteran was afforded VA examinations to assist 
in rating his service-connected disability and to obtain an 
opinion on the relationship, if any, of the claimed 
disability to service.  With regard to the adequacy of the 
rating examinations, the Board notes that the examinations 
provide sufficient information regarding the veteran's 
medical history, clinical findings and diagnoses from which 
the Board can reach a fair determination.  

Furthermore, the Board notes that, in July 1997, it remanded 
the veteran's claim to the RO for further development 
including VA examination.  The examination reports, dated in 
January and March 1998, and the additional evidence submitted 
in support of his claim, including VA medical records dated 
through May 1997, have been associated with the veteran's 
claims file.  The Board concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim and the Board will proceed to consider 
the claim of entitlement to an increased rating for residuals 
of a right tibia and fibula fracture with tender callus 
formation and a nontender scar on the merits.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right tibia and fibula disability, and has found 
nothing in the historical record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes. In addition, it is the judgment of the 
Board that this case presents no evidentiary considerations 
that would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at issue.

Factual Background

In June 1990, service connection was granted for residuals of 
a right tibia and fibula fracture with tender callus 
formation and a nontender scar.  A 10 percent disability 
evaluation was awarded.  The RO based its determination, in 
part, on service medical records that showed that, in 
September 1983, the veteran sustained an open fracture of the 
right tibia and fibula when he was thrown from an open truck.  
He underwent open reduction and some internal fixation.  The 
veteran continued to complain of right ankle and foot pain, 
diagnosed as tibiotalar impingement syndrome, and underwent 
excision of a tibiotalar exostosis in September 1984.  The RO 
also considered findings of a March 1990 VA examination that 
reflected the veteran's complaints of constant right ankle 
soreness, with limitation of motion and diagnosed healed 
compound fracture, middle third, right tibia and fibula.  

VA outpatient records, dated from June 1991 to May 1997, are 
associated with the claims file.  They reflect that, in June 
1991, the veteran complained of right lower leg and ankle 
pain and requested a VA examination, but there is no 
indication that the examination was performed.  According to 
an October 1992 record, the veteran reported right ankle pain 
and limited motion and left knee pain.  He requested an 
orthopedic evaluation under Chapter 31; however, there is no 
indication in the file that such an evaluation was performed. 

In April 1994, the RO received the veteran's claim for an 
increased rating for his service-connected right tibia and 
fibula disability.

The veteran underwent VA orthopedic examination in May 1994.  
According to the examination report, the veteran complained 
of restricted dorsiflexion of his right ankle and local 
soreness in the area of the callus.  He required specific 
ongoing treatment, e.g., medication or orthopedic appliances.  
Objectively, the right tibia-fibula showed there was a 
fusiform callus located in the distal half of the tibia.  The 
tibia was satisfactorily aligned and healed.  The veteran had 
a few degrees of anterior angulation of the tibia.  There was 
no evidence of calf atrophy.  The measurement from the tibial 
tubercle to the medial aspect of the heel was equal, 
bilaterally.  The veteran was able to plantar flex the right 
ankle to approximately 50 degrees, and to 50 degrees on the 
left side.  He dorisflexed to at least the neutral position 
or beyond on the right side and, on the left side, was able 
to dorisflex approximately 5 degrees further.  The diagnostic 
impression was compound comminuted fracture of the right 
tibia-fibula, postoperative status open reduction/internal 
fixation with subsequent hardware removal and surgical 
procedure of the right ankle for impingement.

In his June 1994 notice of disagreement, and in his August 
1995 substantive appeal, the veteran complained of right 
ankle limitation of motion and excruciating ankle pain.  He 
said his right heel rarely touched the ground when he stood, 
walked or knelt and he experienced constant pain when 
walking.  The veteran stated that his right leg was shorter 
than his left leg, he walked with a limp and his shoes wore 
unevenly.  He reported ankle numbness, tingling and giving 
way with swelling after he walked one block.  

According to a May 1997 VA outpatient record, the veteran 
described left knee pain, but said he had been doing a lot of 
recent bike exercise and his knee had not bothered him much.  
No leg swelling was observed and the veteran was found in 
good condition.  Complaints and findings were not referable 
to the veteran's right leg and ankle.

Pursuant to the Board's July 1997 remand, the veteran 
underwent VA orthopedic examination in January 1998.  The 
examination report sets forth his history of an open fracture 
that required surgical pinning and a cast, that he wore for 
approximately six months, followed by surgery to remove 
calcification on the front of his right ankle.  Currently, 
the veteran said he felt as if the spur was returning because 
his ankle did not have a full area of motion, like his left 
ankle.  The veteran was unable to run without pain, and had 
local tenderness about the ankle, that tended to swell along 
its lateral aspect.  In particular, pain was elicited by 
forceful dorsiflexion.  The veteran worked as a consultant at 
a wilderness camp for children with behavior problems.  

On examination, the veteran's right tibia and fibula showed 
most prominence anteriorly.  Overall alignment of the leg was 
quite good, although it was noted that there might be a 
slight angulation in that area.  The scar over the tibia 
fibular fracture area, that was in the mid third, was well 
healed and was slightly tender.  Ankle motion on the right 
side was from 20 degrees of dorsiflexion to 45 degrees of 
plantar flexion.  The normal left side dorsiflexion was 30 
degrees and plantar flexion was to 45 degrees.  Inversion and 
eversion were normal.  There was a good pulse and the veteran 
was able to heel and toe walk. 

The diagnosis was residual from open tibia and fibula 
fracture.  According to the VA physician, the veteran also 
had an open procedure on the ankle to remove what appeared to 
have been a bony impingement anteriorly at the ankle joint.  
The VA examiner noted that the veteran had some aching about 
the side of the fracture, but his main discomfort, currently, 
was in the ankle area that caused him limitation of function.  
The veteran denied any difficulty with his ankle prior to the 
fracture.  In the VA physician's opinion, the ankle symptoms 
were related to the fracture of the tibia and fibula, 
although it was unclear if there was a concomitant injury to 
the ankle joint or if some mild bowing from the tibia and 
fibular fracture resulted in impingement anteriorly.  
Further, the VA examiner commented that the veteran's reduced 
dorsiflexion and pain in the ankle were related to the 
accident in service, but there was no history of 
incoordination or weak movement.  The veteran's symptoms were 
pain and restriction of movement.  A VA radiologic report of 
a x-ray of the veteran's right ankle, taken that day, showed 
a well-healed fracture of the distal tibial and fibular 
shafts with a normal ankle joint. 

In March 1998, the VA physician who examined the veteran in 
January reexamined him.  According to this orthopedic 
examination report, the veteran said his leg at the site of 
the fracture was sore when he touched it, but did not cause 
any pain, and the ankle joint area was painful.  The veteran 
noticed pain in the ankle to some degree all of the time, 
particularly when he ascended and descended a hill.  The 
veteran did not limp when he walked into the examining room 
with his boots on and no limp was detected when he walked 
down a hall barefooted, using long strides.  The veteran 
believed that he tended to limp toward the end of the day.  
There was no evidence of abnormal shoe wear and there were no 
calluses.  His pain worsened if he tried to run.  The doctor 
proposed a hypothetical scenario in which the veteran needed 
to catch a running child over the course of one block.  The 
veteran said he would be limping when he caught up with the 
child.  He stated that he could still walk but it would hurt 
more than it had prior to his making the run.  The VA 
examiner noted that the veteran currently avoided running.  
Further, the veteran experienced pain after standing for 
about an hour.  He usually hiked on his job and indicated 
that, after a 10 or 15 minute walk, he experienced a 
noticeable increase of pain.  

Additionally, active and passive motion, as previously noted, 
showed restriction of dorsiflexion of the right ankle.  The 
veteran did not show evidence of pain when carrying out 
passive or active range of motion.  He said he had a locked 
out feeling as maximum dorsiflexion was carried out, that 
essentially meant the feeling of tension or mild discomfort 
one had when a joint was forced to carry its extreme of 
motion that was reached sooner with his right ankle, than it 
was with his left ankle. There were no symptoms of weakness, 
heat or drainage, or instability or giving away, true locking 
or abnormal mobility.  The veteran was not under any current 
active treatment.  There was no evidence of a current active 
infection nor was there any prior infection.  The veteran 
used an insert in his shoe, because he was also flatfooted.  
There were no constitutional symptoms of bone disease.   The 
impression was x-rays showed some bony build up anteriorly at 
the ankle joint, but it was modest in amount, according to 
the examiner.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000). The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2000).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability warrants a 10 percent 
rating and malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5262.  Malunion of the tibia 
and fibula with marked knee or ankle disability is rated 30 
percent and nonunion of the bones, with loose motion that 
requires a brace is rated at 40 percent.  Id.

The Rating Schedule provides that normal range of motion for 
the ankle on dorsiflexion is from 0 to 20 degrees and plantar 
flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71-3, Plate 
II (2000).

Under Diagnostic Code 5271, moderate limitation of motion of 
the ankle warrants a 10 percent evaluation and marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

The Rating Schedule also allows a 10 percent evaluation for 
moderately disabling foot injuries, a 20 percent evaluation 
for moderately severe foot injuries and a 30 percent 
evaluation for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2000).

In this case, the probative and persuasive evidence shows 
that entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured tibia and fibula with tender callus 
formation is not warranted.  The preponderance of the 
evidence is against the veteran's claim.  The Board 
acknowledges the veteran's complaints of instability of the 
ankle and constant ankle pain.  Nevertheless, evidence of 
malunion of the tibia or fibula with moderate knee or ankle 
disability is not present.  As such, an increased rating 
under Diagnostic Code 5262 is not warranted.  In May 1994, 
there was no evidence of atrophy and the right ankle and left 
ankles plantar flexed equally to approximately 50 degrees, 
with dorsiflexion to at least neutral position or beyond on 
the right side.  In January 1998, while clinical findings 
described a slight bowing from the tibia and fibula fracture, 
x-rays revealed a well-healed fracture of the distal tibial 
and fibular shaft with a normal ankle joint.  In March 1998, 
the VA examiner commented that, while x-rays showed a bony 
build up anteriorly at the ankle joint, it was modest in 
amount.  As well, the x-rays of the right ankle are entirely 
negative for findings referable to degenerative joint 
disease. 

Additionally, recent clinical findings show that the 
alignment of the right tibia and fibula was essentially quite 
good, with a slight angulation in that area noted in January 
1998.  There was no evidence of deformity or swelling.  
Further, limitation of motion for the right ankle is slight.  
See 38 C.F.R. § 4.7a, Plate II.  Dorsiflexion was from 20 
degrees with plantar flexion to 45 degrees.  Further, 
inversion and eversion were normal, there was a good pulse 
and the veteran as able to heel and toe walk.  He did not 
limp or use an ambulation device.  In March 1998, the VA 
examiner said there was no evidence of weakness, heat or 
redness or abnormality mobility, no evidence of abnormal shoe 
wear and no calluses.  Nor were there any symptoms of locking 
or giving away and the VA doctor said the veteran's symptoms 
were pain and restriction of movement.  Accordingly, the 
veteran's impairment of the tibia and fibula is not 
productive of moderate knee or ankle disability.  Thus, 
entitlement to an evaluation in excess of the 10 percent 
currently assigned is not warranted.

Furthermore, a rating in excess of 10 percent, with 
consideration of the factors set forth in DeLuca is not 
warranted as well.  As previously noted, the veteran's 
complaints of instability and pain are acknowledged.  
Nevertheless, the veteran's clinical picture is not 
productive of functional loss in excess of that contemplated 
by the rating schedule.  There is no evidence of weakened 
motion, excessive fatigability or incoordination of either 
the ankle or the leg.  There is no atrophy of either of the 
areas, skin changes or other objective manifestations that 
demonstrated disuse or functional impairment of either the 
leg or ankle nor did the veteran report taking medication to 
obtain pain relief at the recent 1998 VA examinations.  
Considering the foregoing, the Board finds that the current 
schedular rating adequately compensates the veteran for his 
impairment.  Accordingly an increased rating in this regard 
is not warranted.  38 C.F.R. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

However, the discussion of the veteran's disability does not 
end here.  A 10 percent rating is warranted for scars that 
are superficial, poorly nourished with repeated ulcerations 
or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2000).  Other scars shall be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).

The Board notes that, when the veteran was examined for 
compensation purposes by VA in January 1998, his right leg 
revealed a scar over the tibia fibular fracture area, in the 
mid third of his leg.  The right leg scar does not appear to 
be adherent and to result in limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Nor 
is there any evidence that the mid leg scar is poorly 
nourished with repeated ulceration such as to warrant a 
compensable evaluation under Diagnostic Code 7803.  However, 
the Board finds that there is evidence, notably at the 
January 1998 VA examination, of a scar over the fracture area 
of the right tibia and fibula, that is slightly tender and 
painful on objective demonstration.  A separate 10 percent 
rating is, therefore, warranted under Diagnostic Code 7804 in 
accordance with the holding in Esteban v. Brown, 6 Vet. App. 
at 261-62.


ORDER

An increased rating is denied for residuals of a right tibia 
and fibular fracture with tender callus formation (other than 
for a scar of the mid third of the right leg).

A separate 10 percent evaluation for a tender and painful 
scar over the tibia fibular fracture area of the mid third of 
the right leg is granted, subject to controlling regulations 
governing the payment of monetary benefits.




		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 4 -


